



Execution Copy




STOCK PURCHASE AGREEMENT




This Stock Purchase Agreement (the “Agreement”), dated as of March 22, 2004, is
by and between Freeport-McMoRan Copper & Gold Inc. (“Freeport”) and Rio Tinto
plc (“Rio Tinto”) and Rio Tinto International Holdings Limited, a wholly owned
subsidiary of Rio Tinto (“Holdings”).

WHEREAS, Holdings owns 23,931,100 shares of Class B Common Stock of Freeport
(the “Shares”), and Rio Tinto desires to permit Holdings to sell and Freeport
desires to purchase all of the Shares for the consideration and on the terms and
conditions set forth in this Agreement;

WHEREAS, Rio Tinto has the right pursuant to the Registration Rights Agreement
dated as of May 12, 1995, between Freeport, on the one hand, and Rio Tinto (then
named The RTZ Corporation PLC), Rio Tinto America Holdings Inc. (then named RTZ
America, Inc.) and Rio Tinto Indonesia Limited (then named RTZ Indonesia
Limited), on the other hand (the “Registration Rights Agreement”), to cause
Freeport to register the Shares for sale by Holdings in a public offering;




WHEREAS, Freeport and Rio Tinto have concluded that, in lieu of a registered
public offering, it would be in the best interest of both companies for Freeport
to purchase the Shares using the proceeds derived from a simultaneous sale of
convertible preferred stock pursuant to the Preferred Stock Offering; and

WHEREAS, in addition to the terms defined herein, capitalized terms used herein
are defined in Article 9 hereof.

NOW, THEREFORE, in consideration of the respective representations, warranties
and covenants contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged by Freeport, Rio Tinto
and Holdings, the parties agree as follows:

ARTICLE 1
PURCHASE AND SALE

1.1

Purchase and Sale.  Subject to the terms and conditions of this Agreement, at
the Closing Holdings shall sell to Freeport, and Freeport shall purchase from
Holdings, the Shares, free of any and all Liens.

1.2

Purchase Price.  The aggregate purchase price (the “Purchase Price”) for the
Shares shall equal 97% of the product of 23,931,100 and the price of a share of
Freeport’s Class B Common Stock that is used to establish the conversion price
of the convertible preferred stock to be sold in the Preferred Stock Offering
(the “Freeport Share Reference Price”).

ARTICLE 2
CLOSING

2.1

Closing.  The closing of the purchase and sale of the Shares (the “Closing”)
shall occur on the Preferred Stock Offering Closing Date at the offices of
Fried, Frank, Harris, Shriver & Jacobson, One New York Plaza, New York, New
York, at 11:00 a.m., or on such other date and at such other time and place as
the parties shall agree in writing; provided that if any of the conditions to
Closing required by Article 6 has not been met or waived by the party or parties
entitled so to waive by April 15, 2004, this Agreement (other than Section 8.2
and Article 10) shall, unless the parties otherwise agree, automatically
terminate and no party shall have any claim of any nature whatsoever against any
other party under this Agreement (save as provided in Section 8.2).

2.2

Closing Obligations.  At the Closing and subject to the terms and conditions
herein contained:

(a)

Freeport shall deliver to Holdings the Purchase Price in cash by wire transfer
to an account or accounts, which shall be specified in writing by Rio Tinto to
Freeport not less than 24 hours prior to the Closing.

(b)

Holdings shall deliver to Freeport the stock certificates representing the
Shares duly endorsed by Holdings to Freeport.

(c)

The parties shall deliver to each other:

(1)

the certificates and opinions referred to in Article 6;

(2)

satisfactory evidence of the termination of each of the Registration Rights
Agreement and the 1995 Share Acquisition Agreement; and

(3)

such other documents as may be necessary to consummate the transactions
contemplated hereunder.

(d)

The parties shall take such other actions as are required to consummate the
transactions contemplated by this Agreement.

ARTICLE 3
REPRESENTATIONS AND WARRANTIES
OF RIO TINTO AND HOLDINGS

Rio Tinto and Holdings represent and warrant to Freeport with respect to itself
as follows:

3.1

Organization.  Each of Rio Tinto and Holdings is a company duly organized and
validly existing under the laws of England and has full power and authority to
own and lease its properties and assets, including the Shares, and to carry on
its business as it is now being conducted.

3.2

Authority.  Rio Tinto and Holdings each has all necessary corporate power and
authority to execute, deliver and perform this Agreement and to consummate the
transactions contemplated hereby.  This Agreement has been duly executed and
delivered by each of Rio Tinto and Holdings and constitutes a valid and legally
binding obligation of each of Rio Tinto and Holdings, enforceable against Rio
Tinto and Holdings in accordance with its terms, except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium and
similar laws or court decisions relating to or affecting creditors’ rights
generally and principles limiting the availability of equitable remedies.

3.3

No Approvals or Conflicts.  Neither the execution, delivery or performance by
Rio Tinto and Holdings of this Agreement nor the consummation of the
transactions contemplated by this Agreement does or will (a) violate, conflict
with or result in the breach of any provision of the organizational documents of
Rio Tinto or Holdings, (b) violate, conflict with or result in a breach of any
provision of, or constitute a default under, or result in the termination or
cancellation of, or accelerate the performance required by, or result in the
creation of any Lien upon the Shares under, any note, bond, mortgage, indenture,
license, lease, contract, agreement or other instrument or commitment or
obligation to which Rio Tinto or Holdings may be bound or that may affect the
Shares, (c) violate any order, writ, injunction, decree, judgment, ruling, law,
rule or regulation of any Governmental Entity, domestic or foreign, applicable
to Rio Tinto or Holdings or any of their respective properties, or (d) require
any consent, approval or authorization of, or notice to, or declaration, filing
or registration with, any Governmental Entity in connection with the execution,
delivery and performance of this Agreement by Rio Tinto or Holdings.

3.4

Ownership of Shares.  Holdings is the sole legal and record owner of the Shares,
has good and valid title to the Shares, and has the sole and absolute right to
sell and transfer the Shares in accordance with this Agreement, free and clear
of all Liens.  

3.5

Broker’s Fees.  No agent, broker, person or firm acting on behalf of Rio Tinto
or Holdings is, or will be, entitled to any commission or broker’s fees from
Freeport or any Affiliate of Freeport, in connection with the Stock Sale.

3.6

Disclosure.  None of this Agreement, any certificate delivered in accordance
with the terms hereof and any document or statement in writing that has been
supplied by or on behalf of Rio Tinto or Holdings in connection with the
transactions contemplated hereby contains any untrue statement of a material
fact, or omits any statement of a material fact necessary in order to make the
statements contained herein or therein not misleading.

ARTICLE 4
REPRESENTATIONS AND WARRANTIES
OF FREEPORT

Freeport hereby represents and warrants to Rio Tinto and Holdings as follows:

4.1

Corporate Existence.  Freeport is a corporation duly organized, validly existing
and in good standing under the laws of the State of Delaware and has full power
and authority to own and lease its properties and assets and to carry on its
business as it is now being conducted.

4.2

Authority.  Freeport has all necessary corporate power and authority to execute,
deliver and perform this Agreement and to consummate the transactions
contemplated hereby.  This Agreement has been duly executed and delivered by
Freeport and constitutes a valid and legally binding obligation of Freeport,
enforceable against it in accordance with its terms, except as enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
and similar laws or court decisions relating to or affecting creditors’ rights
generally and principles limiting the availability of equitable remedies.

4.3

No Approvals or Conflicts.  Neither the execution, delivery or performance by
Freeport of this Agreement nor the consummation by it of the transactions
contemplated by this Agreement (including, without limitation, the Preferred
Stock Offering), does or will (a) violate, conflict with or result in the breach
of any provision of its organizational documents, (b) violate, conflict with or
result in a breach of any provision of, or constitute a default under, or result
in the termination or cancellation of, or accelerate the performance required
by, or result in the creation of any Lien upon any of its properties or assets
under, any note, bond, mortgage, indenture, license, lease, contract, agreement
or other instrument or commitment or obligation to which it or any of its
properties may be bound or affected, (c) violate any order, writ, injunction,
decree, judgment, ruling, law, rule or regulation of any Governmental Entity,
domestic or foreign, applicable to it or any of its respective properties, or
(d) require any consent, approval or authorization of, or notice to, or
declaration, filing or registration with, any Governmental Entity in connection
with the execution, delivery and performance of this Agreement by it.

4.4

Broker’s Fees.  No agent, broker or other person acting on behalf of Freeport
is, or will be, entitled to any commission or broker’s fees from Rio Tinto,
Holdings or any of their Affiliates in connection with the Stock Sale.

4.5

Disclosure.  None of this Agreement, any certificate delivered in accordance
with the terms hereof and any document or statement in writing that has been
supplied by or on behalf of Freeport in connection with the transactions
contemplated hereby contains any untrue statement of a material fact, or omits
any statement of a material fact necessary in order to make the statements
contained herein or therein not misleading.

ARTICLE 5
OTHER COVENANTS

5.1

Cooperation and Best Efforts.  Each party will cooperate with the other and use
its reasonable best efforts to satisfy all conditions to the Closing and to
effect the Stock Sale at the earliest practicable date.

5.2

Public Announcements.  The parties will consult with each other before issuing,
and will provide each other with a reasonable opportunity to review and comment
upon, any press release or other public statement regarding the transactions
contemplated by this Agreement, and shall not issue any such press release or
make any such public statement without the consent of the other party, except as
may be required by applicable law, rule or regulation, by court process, or by
obligations pursuant to any listing agreement with or requirements of any
national securities exchange or transaction reporting system so long as the
other party is notified promptly by the disclosing party of such press release
or public statement.  The parties acknowledge that, with respect to these
transactions, Rio Tinto and Holdings will file an amendment to their report on
Schedule 13D and Freeport will file a current report on Form 8-K.

5.3

Preferred Stock Offering.  Freeport agrees that the Preferred Stock Offering
will commence with the indicative terms to which Rio Tinto previously agreed.
 Because substantially all of the Purchase Price must be funded out of the net
proceeds of the Preferred Stock Offering, Freeport will use its reasonable best
efforts to conduct and consummate the Preferred Stock Offering.  Freeport will
consult with Rio Tinto and its advisers in relation to the conduct of the
Preferred Stock Offering.  

5.4

Waiver of Rights.  Pursuant to Section 11 of the 1995 Share Acquisition
Agreement, Rio Tinto has certain preemptive rights and first offer rights if
Freeport proposes to issue shares of its common stock, including shares
convertible into its common stock.  Rio Tinto hereby waives those rights with
respect to the Preferred Stock Offering.

ARTICLE 6
CONDITIONS TO THE CLOSING

6.1

Conditions to Each Party’s Obligation.  The obligations of each party hereto to
consummate the transactions contemplated by this Agreement are subject to the
satisfaction or waiver on or prior to the Closing (but, with regard to the
condition set forth in paragraph (c), on the Pricing Date) of the following
conditions:

(a)

No Injunction.  The consummation of the transactions contemplated by this
Agreement shall not be prohibited or restricted by any injunction or order of
any Governmental Entity and no statute, rule, regulation, executive order or
decree shall have been enacted, promulgated or enforced that prohibits, makes
illegal or unlawful, or materially and adversely restricts the transactions
contemplated by this Agreement.

(b)

Preferred Stock Offering.  The Preferred Stock Offering shall have closed.

(c)

Pricing of Preferred Stock Offering.  On the Pricing Date, Rio Tinto shall have
confirmed to Freeport that it is satisfied with the Freeport Share Reference
Price.

6.2

Additional Conditions to Freeport’s Obligations.  The obligations of Freeport to
consummate the transactions contemplated by this Agreement are subject to the
satisfaction or waiver, prior to or at the Closing, of each of the following
conditions:

(a)

Representations and Warranties.  The representations and warranties of Rio Tinto
and Holdings contained in this Agreement shall be true and correct in all
material respects as of the date of Closing.

(b)

Compliance with this Agreement.  Rio Tinto and Holdings shall have performed and
complied with all covenants and conditions required by this Agreement to be
performed or complied with by them prior to or at the Closing.

(c)

Closing Certificate.  Freeport shall have received a certificate from an
appropriate officer of each of Rio Tinto and Holdings dated as of the date of
Closing, certifying that the conditions specified in Sections 6.2(a) and (b)
hereof have been fulfilled.

(d)

Secretary’s Certificates.  Freeport shall have received copies, certified by the
Secretary of each of Rio Tinto and Holdings, of the resolutions of the Board of
Directors (or a committee thereof) of each of Rio Tinto and Holdings approving
and authorizing this Agreement and the execution of this Agreement and (in the
case of Holdings) the Stock Sale.

6.3

Additional Conditions to Obligations of Rio Tinto and Holdings.  The obligations
of Rio Tinto and Holdings to consummate the transactions contemplated by this
Agreement are subject to the satisfaction or waiver, prior to or at the Closing,
of each of the following conditions:

(a)

Representations and Warranties.  The representations and warranties of Freeport
contained in this Agreement shall be true and correct in all material respects
as of the date of Closing.

(b)

Compliance with this Agreement.  Freeport shall have performed and complied with
all covenants and conditions required by this Agreement to be performed or
complied with by it prior to or at the Closing.

(c)

Closing Certificate.  Rio Tinto and Holdings shall have received a certificate
from an appropriate officer of Freeport dated the date of Closing certifying
that the conditions specified in Sections 6.3(a) and 6.3(b) hereof have been
fulfilled.

(d)

Secretary’s Certificate.  Rio Tinto and Holdings shall have received a copy,
certified by the Secretary of Freeport, of the resolutions of the Board of
Directors (or a committee thereof) of Freeport approving and authorizing this
Agreement, the execution of this Agreement and the Stock Sale.

ARTICLE 7
INDEMNIFICATION

7.1

Indemnification.  

(a)

Subject to the terms and conditions of this Article 7, Rio Tinto shall,
indemnify and hold harmless Freeport and its officers, directors, employees,
agents and representatives (the “Freeport Indemnitees”) from, and will pay to
the Freeport Indemnitees the amount (net of any related insurance proceeds and
any related quantifiable tax benefits) of, any loss, liability, judgment,
damage, cost or expense (including reasonable fees and expenses of attorneys,
accountants and other professional advisors) (collectively, “Losses”) arising
from or in connection with any breach of any representation, warranty or
covenant of Rio Tinto or Holdings contained in this Agreement or in any
certificate, agreement or other document delivered pursuant hereto.

(b)

Subject to the terms and conditions of this Article 7, Freeport shall indemnify
and hold harmless Rio Tinto, Holdings and their respective officers, directors,
employees, agents and representa­tives  (the “Rio Tinto Indemnitees”) from, and
will pay to the Rio Tinto Indemnitees the amount (net of any related insurance
proceeds and any quantifiable tax benefits) of, any Losses arising from or in
connection with any breach of any representation, warranty or covenant of
Freeport contained in this Agreement or in any certificate, agreement or other
document delivered pursuant hereto.

7.2

Third Party Claims.  

(a)

Promptly after receipt by a Person entitled to indemnity under Section 7.1 (an
“Indemnified Person”) of notice of the assertion by a third-party of a claim,
threatened claim or Proceeding, against it, such Indemnified Person shall give
notice to the Person obligated to indemnify under such section (an “Indemnifying
Person”) of the assertion of such claim, threatened claim or Proceeding,
provided that the failure to so notify the Indemnifying Person shall not relieve
the Indemnifying Person of any liability that it may have to such Indemnified
Person, except to the extent that the defense of such action is prejudiced by
the Indemnified Person’s failure to give such notice.

(b)

If an Indemnified Person gives notice to the Indemnifying Person pursuant to
Section 7.2(a) of the assertion of a third-party claim, threatened claim or
Proceeding, the Indemnifying Person shall be entitled to participate in the
defense of such third-party claim, threatened claim or Proceeding and, to the
extent that it desires (unless the Indemnifying Person is also a Person against
whom the third-party claim, threatened claim or Proceeding is made and the
Indemnified Person determines in good faith that joint representation would be
inappropriate), to assume the defense of such third-party claim, threatened
claim or Proceeding with counsel reasonably satisfactory to the Indemnified
Person.  After notice from the Indemnifying Person to the Indemnified Person of
its election to assume the defense of such third-party claim, threatened claim
or Proceeding, the Indemnifying Person shall not, so long as it diligently
conducts such defense, be liable to the Indemnified Person under this Section
7.2 for any fees of other counsel or any other expenses with respect to the
defense of such third-party claim, threatened claim or Proceeding in each case
subsequently incurred by the Indemnified Person in connection with the defense
thereof, other than reasonable costs of investigation.  If the Indemnifying
Person assumes the defense of a third-party claim, threatened claim or
Proceeding, no compromise or settlement of such third-party claim, threatened
claim or Proceeding may be effected by the Indemnifying Person without the
Indemnified Person's consent unless the sole relief provided is monetary damages
that are paid in full by the Indemnifying Person.  If notice is given to an
Indemnifying Person of the assertion of any third-party claim, threatened claim
or Proceeding and the Indemnifying Person does not, within 30 days after the
Indemnified Person's notice is given, give notice to the Indemnified Person of
its election to assume the defense of such claim, threatened claim or
Proceeding, the Indemnifying Person will be bound by any determination made in
such claim or any compromise or settlement effected by the Indemnified Person.

(c)

Notwithstanding the foregoing, if an Indemnified Person determines in good faith
that there is a reasonable probability that a third-party claim may adversely
affect it or its Affiliates other than as a result of monetary damages for which
it would be entitled to indemnification under this Agreement, the Indemnified
Person may, by notice to the Indemnifying Person, participate in the defense,
compromise or settlement of such third-party claim, but the Indemnifying Person
will not be bound by any determination of any third-party claim so defended for
the purposes of this Agreement or any compromise or settlement effected without
its consent (which may not be unreasonably withheld, conditioned or delayed).

(d)

With respect to any claim subject to indemnification under this Section 7.2, (a)
both the Indemnified Person and the Indemnifying Person, as the case may be,
shall keep the other Person fully informed of the status of such claim and any
related Proceedings at all stages thereof where such Person is not represented
by its own counsel, and (b) the parties agree (each at its own expense) to
render to each other such assistance as they may reasonably require of each
other and to cooperate in good faith with each other in order to ensure the
proper and adequate defense of any claim.

ARTICLE 8
TERMINATION

8.1

Termination.  This Agreement may, by notice given prior to the Closing, be
terminated:

(a)

By the mutual written consent of Freeport and Rio Tinto.

(b)

By Freeport or Rio Tinto if (1) trading generally shall have been suspended or
materially limited on the New York Stock Exchange, the American Stock Exchange
or in the Nasdaq National Market, (2) trading of any securities issued or
guaranteed by Freeport shall have been suspended on the New York Stock Exchange,
the American Stock Exchange or in the Nasdaq National Market, (3) a general
moratorium on commercial banking activities shall have been declared by federal
or New York State authorities or (4) there shall have occurred any outbreak or
escalation of hostilities or any change in financial markets in the United
States or in the international financial markets, or any calamity or crisis,
either within or outside the United States, that is material and adverse and
makes it impracticable or inadvisable to proceed with the Stock Sale.

8.2

Effect of Termination; Survival.  If this Agreement is terminated pursuant to
Section 2.1 or Section 8.1 and the transactions contemplated by this Agreement
are not consummated, all rights and obligations of the parties under or pursuant
to this Agreement shall terminate without further liability of any party to the
other parties hereto except for any liability of a party hereto arising out of a
breach of its representations and warranties contained herein or arising out of
a breach of any covenant in this Agreement prior to the date of termination or
any covenant that survives pursuant to the following sentence.  This Section 8.2
and Article 10 shall survive any termination of this Agreement.

ARTICLE 9
DEFINITIONS

For all purposes of this Agreement, except as otherwise expressly provided or
unless the context otherwise requires, each of the following terms shall have
the meanings set forth below:

An “Affiliate” means, with respect to any natural person, corporation,
partnership, limited liability company, trust and any other entity or
organization of any kind (“Person”), any other Person that, directly or
indirectly, through one or more intermediaries, controls, has the right to
control (in fact or by agreement), is controlled by, or is under control with,
such Person.  The term “control” as used herein means possession, directly or
indirectly, of the power to direct or cause direction of management and policies
through ownership of voting securities, contract, voting trust or otherwise.

“Agreement” has the meaning specified in the preamble hereto.

“Closing” has the meaning specified in Section 2.1.

“Freeport” has the meaning specified in the preamble hereto.

“Freeport Indemnitees” has the meaning specified in Section 7.1(a).

“Freeport Share Reference Price” has the meaning specified in Section 1.2.

“Governmental Entity” means any court or tribunal in any jurisdiction or any
public, governmental or regulatory body, agency, department, commission, board,
bureau or other authority or instrumentality.

“Holdings” has the meaning specified in the preamble hereto.

“Indemnified Person” has the meaning specified in Section 7.2(a).

“Indemnifying Person” has the meaning specified in Section 7.2(a).

A “Lien” means any title defect, lien, mortgage, pledge, charge, transfer
restriction, right of first refusal, preemptive right, option, claim, security
interest, right of others or other encumbrance of any nature whatsoever, other
than restrictions imposed by federal or state securities laws.

“Losses” has the meaning specified in Section 7.1(a).

“Person” has the meaning specified in the definition of “Affiliate” in this
Article 9.

“Preferred Stock Offering” means a private offering under Rule 144A promulgated
under the Securities Act of 1933 of convertible preferred stock, having final
terms substantially similar to the indicative terms to which Rio Tinto
previously agreed and with final terms satisfactory to Freeport, for the purpose
of generating net proceeds to fund substantially all of the Purchase Price.

“Preferred Stock Offering Closing Date” means the date on which Freeport
completes the Preferred Stock Offering by selling the convertible preferred
stock contemplated thereby and receiving the proceeds therefrom.

“Pricing Date” means the date on which (a) Freeport enters into a definitive
purchase agreement for the sale of convertible preferred stock in the Preferred
Stock Offering and (b) the Freeport Share Reference Price shall be established.

“Proceeding” means any action, arbitration, hearing, investigation, litigation
or suit (whether civil, criminal, administrative, judicial or investigative,
whether formal or informal, whether public or private) commenced, brought,
conducted or heard by or before, or otherwise involving, any Governmental Entity
or arbitrator.

“Purchase Price” has the meaning specified in Section 1.2.

“Registration Rights Agreement” has the meaning specified in the recitals
hereto.

“Rio Tinto” has the meaning specified in the preamble hereto.

“Rio Tinto Indemnitees” has the meaning specified in Section 7.1(b).

“Shares” has the meaning specified in the recitals hereto.

“Stock Sale” means the sale of the Shares by Holdings to Freeport in accordance
with this Agreement.

“1995 Share Acquisition Agreement” means the agreement dated as of May 2, 1995
between Freeport-McMoRan Inc. and Freeport, on the one hand, and Rio Tinto (then
named The RTZ Corporation PLC), Rio Tinto Indonesia Limited (then named RTZ
Indonesia Limited) and Rio Tinto America Holdings Inc. (then named Rio Tinto
America, Inc.), on the other hand, pursuant to which, among other things, the
Shares were issued to an Affiliate of Rio Tinto.

ARTICLE 10
MISCELLANEOUS

10.1

Amendments and Waivers.  This Agreement may not be amended except by an
instrument in writing signed on behalf of each of the parties hereto.  By an
instrument in writing Freeport, on the one hand, and Rio Tinto (on behalf of
itself and Holdings), on the other hand, may waive compliance by the other
parties with any term or provision of this Agreement that such other party was
or is obligated to comply with or perform.

10.2

Expenses.  Each party shall pay its own expenses incidental to the preparation
of this Agreement, the carrying out of the provisions of this Agreement and the
consummation of the transactions contemplated hereby.  The parties acknowledge
that the expenses relating to the Preferred Stock Offering will be expenses of
Freeport.

10.3

Entire Agreement; Amendment.  This Agreement sets forth the entire understanding
of the parties hereto with respect to the transactions contemplated hereby.  Any
and all previous agreements and understandings between or among the parties
regarding the subject matter hereof, whether written or oral, are superseded by
this Agreement.  This Agreement shall not be amended or modified except by
written instrument duly executed by each of the parties hereto.

10.4

Assignment and Binding Effect.  This Agreement is personal to the parties.

10.5

Waiver.  Any term or provision of this Agreement may be waived at any time by
the party entitled to the benefit thereof by a written instrument duly executed
by such party.

10.6

Notices.  Any notice, request, demand, waiver, consent, approval or other
communication which is required or permitted hereunder shall be in writing and
shall be deemed given only upon of delivery by: (a) personal delivery to the
designated individual; (b) prepaid mail, return receipt requested; (c) a
nationally recognized overnight courier service with confirmation of receipt; or
(d) facsimile transmission with confirmation of receipt.  All such notices must
be addressed as follows or such other address as to which any party hereto may
have notified the other in writing:

If to Freeport, to:




Freeport-McMoRan Copper & Gold Inc.

1615 Poydras Street

New Orleans, Louisiana 70112

Attention:

Richard C. Adkerson

Facsimile:

(+1) 504-582-4290




With a copy to:




Jones, Walker, Waechter, Poitevent, Carrère & Denègre, L.L.P.

201 St. Charles Avenue

Suite 5100

New Orleans, Louisiana 70170-5100

Attention:  L. Richards McMillan, II

Facsimile:  (+1) 504-589-8188




If to Rio Tinto or Holdings, to:

Rio Tinto plc

6 St. James’s Square

London SW1Y 4LD

England

Attention:  Robert Adams/Oscar Groeneveld

Facsimile:  (+44) 20-7753-2469/2113




With a copy to:




Fried, Frank, Harris, Shriver & Jacobson

One New York Plaza

New York, New York 10004

Attention:  Allen I. Isaacson

Facsimile:  (+1) 212-859-4000







10.7

Governing Law.  This Agreement shall be governed by and interpreted and enforced
in accordance with the internal laws and not the choice of law rules of the
State of New York.

10.8

No Benefit to Others.  The representations, warranties, covenants and agreements
contained in this Agreement are for the sole benefit of the parties hereto and,
in the case of Article 7 hereof, the other indemnified parties, and their legal
representatives, successors and assigns, and they shall not be construed as
conferring any rights on any other persons.

10.9

Severability.  If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by reason of any rule of law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any adverse manner to
either party.  Upon such determination that any term or other provision is
invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in an acceptable manner to the end
that the transactions contemplated hereby are fulfilled to the extent possible,
and in any case such term or provision shall be deemed amended to the extent
necessary to make it no longer invalid, illegal or unenforceable.

10.10

Counterparts.  This Agreement may be executed in any number of counterparts,
each of which when executed and delivered shall be deemed to be an original and
all of which counterparts taken together shall constitute but one and the same
instrument.

[Signatures are on following page.]






IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement on the
date first written.

Freeport-McMoRan Copper & Gold Inc.










By:  /s/ Richard C. Adkerson




 

Name: Richard C. Adkerson

Title: President and Chief Executive Officer







Rio Tinto plc










By:  /s/ R. Leigh Clifford


 

Name: R. Leigh Clifford

Title: Chief Executive







Rio Tinto International Holdings Limited










By:  /s/ Anette V. Lawless


 

Name: Anette V. Lawless

Title: Director














